DETAILED ACTION
                                                                   Priority
1.     Receipt is acknowledged of papers submitted under 35 U.S.C. 119 (a) — (d), which papers have been placed of record in the file. Oath/Declaration

Oath/Declaration
2.	Oath and declaration filed on 2/3/2020 is accepted.

Information Disclosure Statement
3.	The prior art documents submitted by application in the Information Disclosure Statement filed on 2/3/2020 have all been considered and made of record (note the attached copy of form PTO – 1449).
Claim Rejections - 35 USC § 103
4.     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  1-3,6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno Katsuyasu (EP 235421 A1) in view of Yoshino (2020/0000335A1).
 Regarding claim 1, Mizuno Katsuyasu discloses (refer to figures 1-6) a  fundus imaging apparatus (1)  comprising: an imagining optical system (10)  that irradiates a fundus of a subject eye with  through an objective lens system (17) , and enables to capture a fundus image of the subject eye based on return light from the subject eye; and a diopter correction unit  (40) that includes an optical element disposed on an optical path of the imaging optical system and a drive unit   (14a) driving the optical element, and performs a diopter correction with a diopter value corresponding to a drive amount of the optical element (paragraph 0021 and paragraph 0030 ).  
wherein a drive range of the optical element in the diopter correction unit is set to avoid Mizuno Katsuyasu discloses all the claimed limitations except a specific range being a range in which an artifact caused by reflection light in the objective lens system is maximized.
However, Yoshino discloses a specific range being a range in which an artifact caused by reflection light in the objective lens system is maximized (paragraph 0046-paragraph 0048).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide teaching a specific range being a range in which an artifact caused by reflection light in the objective lens system is maximized in to the Mizuno Katsuyasu a  fundus imaging apparatus  for the purpose of capable of a fundus image artifact is suppressed as taught by Yoshino (paragraph 0005).



Regarding claim 2, Mizuno Katsuyasu discloses comprising: a control unit (230) that controls aa driving of the optical element (column 21, lines 45-60 and column 22, lines 50-55).  
Regarding claim 3, combination of Mizuno Katsuyasu in view of Yoshino discloses wherein the control unit restricts the drive range to be disposed on a high diopter side or on a low diopter side with respect to the specific range.  
Regarding claim 6, combination of Mizuno Katsuyasu in view of Yoshino discloses wherein the control unit (70) drives the optical element in steps such that a diopter value corrected by the diopter correction unit is stepwisely changed, and a drive amount of the optical element in each step is defined such that the specific range is located between any two values separated by one step (paragraph 0046-paragraph 0048). 
 Regarding claim 10, combination of Mizuno Katsuyasu in view of Yoshino discloses  wherein the imaging optical system includes: a light splitter that splits light from an OCT light source into light directed toward a measurement optical path and light directed toward a reference optical path; and. an optical detector that detects a spectrum interference signal between measurement light guided to a fundus of the subject eve through the measurement optical path and reference light from the reference optical path (figure 2).  



Allowable Subject Matter
5.   Claims 4,5 ,7-9 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.   The following is a statement of reasons for the indication of allowable subject matter:  an angle-of-view switching unit that switches an angle of view in the imaging optical system between a first angle of view and a second angle of view larger than the first angle of view by changing the objective lens system, wherein the control unit changes the drive range according to a switching of the angle of view performed by the angle-of-view switching unit and  a first objective lens system included in the objective lens system: and an angle-of-view switching unit that has a second objective lens system. and inserts and removes the second objective lens system between the first objective lens system and a subject eye to switch an angle of view in the imaging optical system to a first angle of view in a retreated state of the second objective lens system and to a second angle of view larger than the first angle of view in an. inserted state of the second objective lens system, wherein the second objective lens system in the inserted state sets the drive range to avoid the specific range related to the first objective lens system and   a light amount adjustment unit provided on the reference optical path to change an amount of the reference light; and a first control unit that changes the amount of the reference light according to a drive amount of the optical element and 
wherein the objective lens system includes at least a first objective lens system, the fundus imaging apparatus comprises an angle-of-view switching unit that inserts and removes a second objective lens system between the first objective lens system and a subject eye to switch an angle of view in the imaging optical system to a first angle of view in a retreated state of the second objective lens system and to a second annle of view larger than the first angle of view in an inserted state of the second objective lens system, and the reference optical path includes: a first reference optical path that has an optical path length corresponding to the retreated state of the second objective lens system; a second reference optical path that has an optical path length corresponding to the inserted state of the second objective lens system; and an optical attenuator disposed on the second reference optical path to suppress an artifact based on reflection light in the first objective lens system in the inserted state and  a second control unit that changes a parameter related to a sensitivity of the spectrum interference signal between a case where a fundus is imaged at the first angle of view and a case where a fundus is imaged at the second  angle of view, wherein the optical attenuator has an attenuation factor corresponding to the parameter in a case of imaging at the second angle of view.  
Conclusion
7.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        6/3/2022